Citation Nr: 1819725	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-19 351	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating for a lumbosacral strain with lumbar spine degenerative spondylosis (lumbosacral spine disability) in excess of 20 percent from April 19, 2007.

2.  Entitlement to a higher initial disability rating for left lower extremity radiculopathy in excess of 10 percent from February 7, 2016.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1979 to March 1980.

This matter previously came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Lincoln, Nebraska, which in pertinent part, recharacterized the Veteran's service-connected lumbosacral spine disability as a lumbosacral strain with lumbar spine degenerative spondylosis to include lower extremity radiculopathy, and increased the disability rating from 10 percent to 20 percent, effective April 19, 2007.  The December 2008 rating decision also determined that new and material evidence had not been received to reopen service connection for posttraumatic stress disorder (PTSD).  Jurisdiction over this case is currently with the RO in Buffalo, New York.

In a May 2009 Statement of the Case (SOC), the Decision Review Officer in Lincoln, Nebraska, recharacterized the Veteran's service-connected lumbosacral spine disability as a lumbosacral strain with lumbar spine degenerative spondylosis, and continued the 20 percent disability rating.  The May 2009 SOC also assigned a separate 10 percent disability rating for L4-S1 sensory radiculopathy in the left lower extremity with foot involvement, effective April 19, 2007.

In March 2011, the Board remanded the matters on appeal to the RO to allow the Veteran the opportunity to appear for a Board hearing.  In July 2011, the Veteran testified at a Board videoconference hearing in Reno, Nevada, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the record.

In September 2011, the Board remanded the issues of entitlement to an increased rating for the lumbosacral spine disability and a higher initial disability rating for left lower extremity radiculopathy to the RO for further development.  The September 2011 Board decision also determined that no new and material evidence had been received to reopen service connection for PTSD, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted the parties' Joint Motion for Partial Remand, vacated the portion of the September 2011 Board decision that determined new and material evidence had not been received to reopen service connection for PTSD, and remanded the matters to the Board for further adjudication.  In July 2012, the Board determined that new and material evidence had been received to reopen service connection for PTSD and denied the claim on the merits, which Board decision the Veteran appealed to the Court.  In March 2013, the Court granted the parties' Joint Motion for Remand, vacated the portion of the July 2012 Board decision that denied service connection for PTSD on the merits, and remanded the matter to the Board for further adjudication.

In a December 2013 decision, the Board granted service connection for PTSD and remanded the issues of entitlement to an increased rating for the lumbosacral spine disability and a higher initial disability rating for the left lower extremity radiculopathy to the RO for further development.  In a May 2017 decision, the Board denied a higher initial disability rating in excess of 10 percent for the left lower extremity radiculopathy and remanded the issues of an increased disability rating for the lumbosacral spine disability and a higher initial disability rating for left lower extremity radiculopathy from February 7, 2016, for additional development.  As the Veteran is withdrawing all issues before the Board on appeal, no discussion regarding compliance with the Board's May 2017 remand directives is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.



FINDING OF FACT

In May 2017 and December 2017 written statements, before a Board decision was issued, the Veteran notified the Board of the intent to withdraw the appeals for an increased rating for a lumbosacral spine disability and a higher initial rating for left lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeals for an increased rating for a lumbosacral spine disability and a higher initial rating for left lower extremity radiculopathy have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On May 16, 2017 and December 27, 2017, prior to the promulgation of a decision by the Board, written statements were received from the Veteran withdrawing the appeals for an increased rating for a lumbosacral spine disability and a higher initial rating for left lower extremity radiculopathy; hence, there remain no allegations of 

errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and these issues will be dismissed.


ORDER

The appeal for an increased rating for a lumbosacral spine disability, having been withdrawn, is dismissed. 

The appeal for a higher initial rating for left lower extremity radiculopathy, having been withdrawn, is dismissed.





		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


